DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending in Instant Application.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 07/03/2019 and 09/08/2021 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered if signed and initialed by the Examiner.

Double Patenting
A rejection based on double patenting of the "same invention" type finds its support in the language of 35 U.S.C. 101 which states that "whoever invents or discovers any new and useful process ... may obtain a patent therefor ..."  (Emphasis added).  Thus, the term "same invention," in this context, means an invention drawn to identical subject matter.  See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957); and In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970).

A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the conflicting claims so they are no longer coextensive in scope.  The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1, 5, 8, 12, and 15 are provisionally rejected on the ground of non-statutory non-obviousness-type double patenting as being unpatentable over claims 1, 9, and Sivakumar, co-pending Application 16/834,142. Although the claims at issue are not identical, they are not patentably distant from each other because they are drawn to obvious variations.
In view of the above, since the subject matters recited in the claims 1, 5, 8, 12, and 15 of the instant application were fully disclosed in and covered by the claims 1, 9, and 17 of US co-pending application 16/834,142, allowing the claims to result in an unjustified or improper timewise extension of the "right to exclude" granted by a patent. 


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 15-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
Claims 15-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claim(s) 1 is directed to the abstract idea of mathematical concept. The claim(s) recite computing potential values and producing information based on received data which are basic concepts of mathematical concept (including calculations and mathematical relationship).	The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as a combination do not amount to significantly more than the abstract idea. The recitation of the limitations amounts 



In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 4, 8-9, and 11 are rejected under 35 U.S.C. 103(a) as being unpatentable over Achour et al. (USPGPub 2018/0348343) in view of Askeland (US 10,584,971).	As per claim 1, Achour discloses an artificial intelligence system for an autonomous vehicle (see at least paragraph 0003; wherein artificial intelligence), the autonomous vehicle comprising: 	one or more processors (see at least Figure 1; 112); 	a memory in communication with the one or more processors and storing (see at least Figure 1; 112, 124): 		an input state array generation module when executed by the one or more processors cause the one or more processors to receive sensor data from one or more sensors of a vehicle (see at least paragraph 0056; wherein the iMTM antenna structure 106 radiates RF beams having the determined parameters (304). The RF beams are reflected off of targets in and around the vehicle's path (e.g., in a 360° field of view) and are received by the transceiver module 108 in the iMTM antenna module 102 (306)), preprocess the synchronized sensor data by transforming the sensor data into transformed sensor data having a common data format (see at least paragraph 0056; wherein the iMTM antenna module 102 then transmits 4D radar data to the data pre-processing module 112 for encoding into a point cloud (308)); 		an action-value array generation module when executed by the one or more processors cause the one or more processors to apply a navigation policy to the input state array to estimate an action-value array having a plurality of cells (see at least paragraph 0106; wherein an iMTM antenna structure 1500 (or a portion of a structure) having a plurality of iMTM cells arranged in an array of N×N unit cells), wherein the navigation policy was trained through reinforcement learning to account for predefined navigational constraints in order to provide a desired navigational action, the action-value array being an array representing a plane in front of the vehicle (see at least paragraph 0082; wherein the output of CNN 902 is sent to DNN 904 so that DNN 904 can determine an action for the iMTM antenna module 102 to perform, such as, for example, to steer RF beams to a given direction in the FoV. In order to select the best action, DNN 904 is trained based on reinforcement learning), wherein the plurality of cells of the action-value array contains an expected long term reward value of driving the vehicle towards a corresponding cell (see at least paragraph 0087; wherein (Eq. 2) where γ is a discount rate for the rewards between 0 and 1 to take into account the fact that not all rewards are the same: the larger the value of γ, the smaller the discount (i.e., DNN 904 cares more about the long-term reward)), values of the plurality of cells of the action-value array being representative of a distance between the vehicle and a target the vehicle intends to reach and a distance between the vehicle and one or more objects the vehicle wants to avoid (see at least paragraph 0093; wherein the target identification information from iMTM radar system 100 is sent to a sensor fusion module, where it is processed together with target detection and identification from other sensors in the vehicle. FIG. 12 illustrates a schematic diagram of an autonomous driving system having an iMTM radar in accordance with various examples. Autonomous driving system 1200 is a system for use in a vehicle that provides some or full automation of driving functions. The driving functions may include, for example, steering, accelerating, braking, and monitoring the surrounding environment and driving conditions to respond to events, such as changing lanes or speed when needed to avoid traffic, crossing pedestrians, animals, and so on); and 		a direction module when executed by the one or more processors cause the one or more processors to direct a vehicle control system to guide the vehicle to a location representative of a cell in the action-value array that has a highest reward value (see at least paragraph 0082; wherein the output of CNN 902 is sent to DNN 904 so that DNN 904 can determine an action for the iMTM antenna module 102 to perform, such as, for example, to steer RF beams to a given direction in the FoV. In order to select the best action, DNN 904 is trained based on reinforcement learning, a machine learning technique inspired by behavioral psychology. The idea is to have DNN 904 choose an action for a given state such that its reward is maximized. In this case, the state is the output of the CNN 902, the action is a selection of beam parameters for the iMTM antenna module 102 to know where to direct its next beams with the selected parameters (e.g., beam width, direction, etc.), and the reward is the performance of the DNN 904 following the selections). Achour does not explicitly mention the sensor data having a time stamp, synchronize the sensor data to generate synchronized sensor data, wherein the sensor data are synchronized based on a comparison between the time stamps of the sensor data; and concatenate the transformed sensor data into a K-dimensional array, wherein the K-dimensional array is an input state array.	However Askeland does disclose:	the sensor data having a time stamp, synchronize the sensor data to generate synchronized sensor data, wherein the sensor data are synchronized based on a comparison between the time stamps of the sensor data (see at least column 3 lines 12-23; wherein local map data can also include a local map constructed from data from multiple sensors on the one or more electronic devices and fused into local map data. In other words, rather than simply sending raw sensor data from, for example, a camera and a GPS receiver of an electronic device, raw data can be combined into 2-D, 2.5D, or 3-D local map data, which may include image data from one or more cameras, location data, feature identification, a timestamp, and other sensor data fused into a single map. In this manner, the local map data may be directly (or more directly) compared to relevant portions of the global map, for example); and 	concatenate the transformed sensor data into a K-dimensional array, wherein the K-dimensional array is an input state array (see at least column 9 lines 10-28; wherein the local map data 112 can be provided in a 3-D topological structure such as, for example, a k-dimensional (KD) Tree or in records in a geospatial database).	Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Askeland with the teachings as in Achour. The motivation for doing so would have been to improve guiding the vehicle safety and reducing the processor load, see Askeland column 1 lines 14-25.	As per claims 2 and 9, Achour discloses wherein the action-value array is estimated using a deep neural network (see at least paragraph 0110; wherein the iMTM interface module 1606 may use AI, machine learning, deep learning).  	As per claims 4 and 11, Achour discloses wherein the one or more sensors include at least one of: a monocular camera, a stereo camera, a radar system, and ultrasonic radar system, or a light detection and ranging system (see at least paragraph 0029; wherein a radar device).
It has been determined that no further libations apart from those previously addressed in claim 1 exist in claims 8. Therefore, claim 8 is rejected under the same rationale as claim 1.

Claims 3 and 10 are rejected under 35 U.S.C. 103(a) as being unpatentable over Achour et al. (USPGPub 2018/0348343), in view of Askeland (US 10,584,971), and further in view of Park et al. (USPGPub 2020/0074239).	As per claims 3 and 10, Achour and Askeland do not explicitly mention wherein the target comprises a final target and one or more intermediate targets, the intermediate targets being located between the final target and the vehicle.
	However Park does disclose:	wherein the target comprises a final target and one or more intermediate targets, the intermediate targets being located between the final target and the vehicle (Park see at least paragraph 0241 ; wherein the path of a solid line may be generated when the heading 373 of the ship 371 and the maximum rudder angle are not taken into consideration, and the path of a broken line may be generated when the heading 373 of the ship 371 and the maximum rudder angle are taken into consideration. The path may be presented with waypoints 375. The path of the solid line may be impossible or difficult for the ship to follow. On the contrary, the path of the broken line may be easy or possible for the ship to follow. Such an algorithm specialized for ships may be used to generate a path useful for path following).  	Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Park with the teachings as in Achour and Askeland. The motivation for doing so would have been to improving performance and accuracy of the neutral network, see Park paragraph 0106.

Relevant Art
The prior art made of record and not relied upon are considered pertinent to applicant’s disclosure:	USPGPub 2021/0286050 – Provides examples disclosed herein relate to an Intelligent Metamaterial (“iMTM”) radar for target identification. The iMTM radar has an iMTM antenna module to radiate a transmission signal with an iMTM antenna structure and generate radar data capturing a surrounding environment. An iMTM interface module detects and identifies a target in the surrounding environment from the radar data and controls the iMTM antenna module.

Allowable Subject Matter
Claim(s) 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten to overcome the rejection(s) under Double Patenting, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims. The prior art fails to explicitly teach wherein the memory in communication with the one or more processors stores: an artificial intelligence potential field imaging module when executed by the one or more processors cause the one or more processors to receive an origin value representing a current position and a destination value representing a target position (), discretize an N- dimensional space having a plurality of cells around the current position, compute potential values for the cells of the plurality of cells as a function of a proximity of the current position from the target position, and compute an N-dimensional potential field array, wherein values for the cells of the N-dimensional potential field array being based on the potential value of a corresponding cell from the N-dimensional space, wherein the N-dimensional potential field array is provided a time stamp; and the input state array generation module when executed by the one or more processors further cause the one or more processors to synchronize the sensor data and the N-dimensional potential field array, wherein the sensor data and the N-dimensional potential field array are synchronized based on a comparison between the time stamps of the sensor data and the N- dimensional potential field array, preprocess the synchronized sensor data and the N-dimensional potential field array by transforming the sensor data and the N-dimensional potential field array into a common data format, and concatenate the transformed sensor data and the N-dimensional potential field array into a K-dimensional array, wherein the K-dimensional array is the input state array.	Claims 6-7 are also objected to by virtue of their dependency.
Claim(s) 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten to overcome the rejection(s) under Double Patenting, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims. The prior art fails to explicitly teach the steps of: receiving an origin value representing a current position and a destination value representing a target position, discretizing an N-dimensional space having a plurality of cells around the current position; computing potential values for the cells of the plurality of cells as a function of a proximity of the current position from the target position; computing an N-dimensional potential field array, wherein values for the cells of the N- dimensional potential field array being based on the potential value of a corresponding cell from the N-dimensional space, wherein the N-dimensional potential field array is provided a time stamp; synchronizing the sensor data and the N-dimensional potential field array, wherein the sensor data and the N-dimensional potential field array are synchronized based on a comparison between the time stamps of the sensor data and the N-dimensional potential field array; preprocessing the synchronized sensor data and the N-dimensional potential field array by transforming the sensor data and the N-dimensional potential field array into a common data format; and concatenating the transformed sensor data and the N-dimensional potential field array into a K-dimensional array, wherein the K-dimensional array is the input state array.	Claims 13-14 are also objected to by virtue of their dependency.
Claim 15 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 101 and Double Patenting, set forth in this Office action.	Claims 16-20 would also be allowable by virtue of their dependency.
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHMOUD S ISMAIL whose telephone number is (571)272-1326. The examiner can normally be reached M - F: 10AM- 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on 571-270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MAHMOUD S ISMAIL/Primary Examiner, Art Unit 3662